Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  	The amendment filed November 18, 2020, is acknowledged and has been entered.  Claims 1 and 10 have been amended.  

2.  	Claims 1, 3, 5-17 and 19-21 are pending.  Claims 13-16 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or non-elected species of invention, there being no allowable generic or linking claim.  

3.  	Claims 1, 3, 5-12, 17 and 21 are under examination.  The elected species are SEQ ID Nos: 531-539,6, 1, 100, 843 and 862 of antibody FL-39.  Antibody FL-13 has been rejoined as it comprises the same CDR sequences.

Grounds of Rejection Maintained

Improper Markush Grouping

4.	Claims 1, 3, 5-12, 17 and 21 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980), Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984) (Federal Register; Vol. 76, No. 27, Page 7166, February 9, 2011). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 
In this case, the claims are drawn to antibodies and the claims recite Markush groups comprising different CDR regions from different antibodies while other claims recite antibody regions from different antibodies.  As evidenced by Gussow et al (of record) the antigen-combining site of an antibody is a three-dimensional structure, which fully comprises six “complementarity-determining regions” (CDRs).  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Response to Arguments

5.	In the response, Applicant traverses the rejection and argues that the Markush Group shares a substantial structural feature and a common use from the substantial structural feature, i.e, they are antibodies that binding the E1 epitope of FLT3 with multiple common structural similarities.  Applicant further submits that “Contrary to the Office’s position with respect to Ex parte Chettier and the asserted lack of structural similarity, as cited by the Office, the Patent Trial and Appeal Board in Ex parte Ren (Appeal #2015-004371, application no. 11/992,332, a copy available in Public Pair), in reviewing the Office’s Markush rejection, took a different approach by focusing on common use rather than structure, resulting in reversal of the examiner's Markush rejection.”



	In response, while the office agrees that antibodies share general structural features and are in an art-recognized class, the issue here is whether the claimed antibodies share a substantial feature and a common use that flows from the substantial structural feature.   
The substantial structural feature of the elected antibody is the six CDRs of the antibody which determine much of antibody's antigen-binding specificity.  Consequently, every antibody presented in the claims with different CDR sequences has a different substantial structural feature and therefore it is 
In this case, when looking at the 24 antibodies and the consensus sequence provided in Exhibit A, 24 of 64 CDR residues (or 37.5% of the residues) can be varied in the antibodies of the claims.  Therefore, the antibodies as claimed have not been shown to contain a substantial structural feature and a common use that flows from the substantial structural feature.  Applicant submits that the antibodies have multiple common structural similarities, but these common structural similarities have not been established to be a substantial structural feature shared by the antibodies which is responsible for binding FLT3.  Notably, the E1 “epitope: pointed to by Applicant does not appear to be a single epitope, as the specification sets forth the E1 epitope cluster is amino acids 27-79 of FLT3 (see page 95), so the instant antibodies may bind to multiple distinct epitopes in this region.  This is a region of over 50 amino acids and applicant has not identified any specific epitope bound by these antibodies in this region as it is known in the antibody art that epitopes are generally 5-7 amino acids (either linear or non-linear) and it remains unclear that the instant antibodies bind a singular epitope.

Then while the differences in Ex parte Ren and Ex parte Chettier are noted, the instant application relates to antibodies with apparently different antigen-binding structures because of the difference in CDR sequences.  Applicant has not provided evidence or scientific reasoning to establish that the instant Markush grouping of antibodies contain a substantial structural feature and a common use that flows from the substantial structural feature. Applicant is invited to provide evidence or present scientific reasoning that the instant antibodies share a 3-D structure which establishes that the antibodies share a substantial structural feature.  Such evidence may be, for example, in the form of crystal structures of the antibodies bound to antigen, 3-D modeling of the antibodies structure or any other relevant evidence or scientific reasoning.  
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, for these reasons and the reasons set forth in the previous office action, this rejection is being maintained.
Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



7.	Claims 1, 3, 5-12, 17 and 21 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13, 15-28 and 34 of copending US Application 15/972,489.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons: 
Claims 1-13, 15-28 and 34 of copending US Application 15/972,489 recite antibodies that bind to CD3 and FLT3 (see claim 1 and 15) and the specification of the copending application defines that these antibodies can comprise the instant sequences (see attached exemplary alignment).


RESULT 7
US-15-972-489-85
; Sequence 85, Application US/15972489
; GENERAL INFORMATION
;  APPLICANT: Amgen Inc.
;  TITLE OF INVENTION: PHARMACEUTICAL COMPOSITION COMPRISING BISPECIFIC ANTIBODY
;  TITLE OF INVENTION:CONSTRUCTS FOR IMPROVED STORAGE AND ADMINISTRATION
;  FILE REFERENCE: 32243/51930A
;  CURRENT APPLICATION NUMBER: US/15/972,489
;  CURRENT FILING DATE: 2018-05-07
;  PRIOR APPLICATION NUMBER: US 62/502,578
;  PRIOR FILING DATE: 2017-05-05
;  NUMBER OF SEQ ID NOS: 181
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 85
;  LENGTH: 14
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:

;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  OTHER INFORMATION: FLT3_7 A8xCD3-scFc VH CDR3
US-15-972-489-85

  Query Match             100.0%;  Score 86;  DB 102;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 IVGYGSGWYGFFDY 14
              ||||||||||||||
Db          1 IVGYGSGWYGFFDY 14


Accordingly, the differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application. 

Response to Arguments

8.	In the response, Applicant request that this rejection be held in abeyance.
	In response, the rejection will be maintained until appropriately addressed.



Conclusion
9.	No claims are allowed.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935				
					
/Brad Duffy/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        March 4, 2021